Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Rejection of the previous office action not repeated below are withdrawn based upon the amendment to the claims and the arguments of the applicant. Responses to the arguments of the applicant are presented after the first rejection they are directed to.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 already describes the laser exposure as an exposure along a single scanning line. The scanned line of claim 1 is along a single dimension.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The applicant should amend claim 11 to be dependent upon claim 1 and refer to the single scanning line introduced in claim 1.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014) .
Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014) illustrates in figure 1, a silicon substrate coated with a (positive) photoresist which is exposed using a mask process to form a first latent image and then exposed using a 355 nm modulated laser which is step scanned and modulated to form a gray-scale image as a second latent image and then developed to form a structure including a ridge waveguide coupled to a 45 degree mirror coupler/island (see also conclusion and introduction). There is alignment between the exposures. The resultant planar mirror is shown in figure 5d which is separated from the waveguide by open area, so the two exposures overlap.
	The exposure described is a step-scanning, but the direction of the scanning is not specifically described.  The examiner holds that one reading the reference would immediately envision the embodiment where the scanning is parallel to the face of the mirror.  Alternatively, if this is not upheld, the examiner holds that it would have been obvious to modify the process described to do this as the exposure intensity would be the same during each scanning translation and changed between each scan. 
	The claims use open “comprising language” and are therefore open to additional exposure scans to achieve the latent image which is then developed to form the 45 degree mirror face.  This rejection could be overcome by limiting the scanning of the laser beam to only scanning along the single scanning line located at a fixed distance from the edge of the mirror blank.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014), in view of Neijzen et al. 20060246378.
Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014) illustrates in figure 1, a silicon substrate coated with a (positive) photoresist which is exposed using a mask process to form a first latent image and then exposed using a 355 nm modulated laser which is step scanned and modulated to form a gray-scale image as a second latent image and then developed to form a structure including a ridge waveguide coupled to a 45 degree mirror coupler/island (see also conclusion and introduction). There is alignment between the exposures. The resultant planar mirror is shown in figure 5d which is separated from the waveguide by open area, so the two exposures overlap.
Neijzen et al. 20060246378 describes with respect to figure 1, a substrate coated with a positive resist which is locally exposed with a suitable source and is developed to form openings in the resist coating with wall which are 41-45 degrees. [0030-0032]. The local exposure uses a UV laser beam which is translated relative to the photoresist [0021]
	It would have been obvious to modify the process of Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014) by translating the laser beam once across the unexposed portions of the resist to provide an appropriate dosage to form the 45 degree face as taught by Neijzen et al. 20060246378. 
	In addition to the discussion above to overcome that rejection, the examiner points out that this rejection does not address the embodiment where the exposure consists of multiple scans of the laser beam along only the single scanning line located at a fixed distance from the edge of the mirror blank.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014), in view of Neijzen et al. 20060246378, further in view of Nakaya et al. 20040037487 and Yanagisawa et al. 20090074353.
Nakaya et al. 20040037487 teaches with respect to figures 18-21, a substrate (202), a lower cladding layer (204), a core layer (206) and a positive resist (150), where the exposed areas to the UV light transmitted by the scanning grayscale exposure through the digital micromirror device (DMD)  are removed by development to form an angled structure (150A). This pattern is then transferred into the underlying core area by etching to form structure with angled faces (208).  The ends are then coated with a reflective coating (210) and overcoated with the same material as the lower cladding layer (204) and the substrate is removed (see figure 21) [0153-0166]. The resist structure of figures 22B, and 22G also meet the claim.  Figures 28A-28G, teach a substrate (202) with a lower cladding layer (242) and a negative resist (244) which is exposed to harden the UV exposed areas.  The unexposed portions are removed by development to leave a structure with angled faces (246).  These angled faces are selectively coated with metal (248) to form a reflective mirror.  The result is then overcoated with the same cladding material (242) as the lower cladding layer and the substrate is removed [0211-0215]. Examples of figures 29A-29J also use negative resists. 
Yanagisawa et al. 20090074353 describes with respect to figures 2A-E, an upper cladding layer (11) coated with a (positive photoresist) core layer (12) which is exposed from the top surface and developed to pattern it with a 45 degree angle forming a trapezoid.  The inclined surface is then selectively coated with gold and then a lower cladding coating applied [0006]. 
	It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014) and Neijzen et al. 20060246378  by selectively coating the angled face of the coupler/island with a reflective material as for the resist in 28A-28G of Nakaya et al. 20040037487 and [0006] of Yanagisawa et al. 20090074353. Further, it would have been obvious to modify the process by forming the pattern on a lower cladding layer as taught in figure 28 28C or 28D of Nakaya et al. 20040037487 and overcoating the resultant coupler with a cladding material as taught in figure 2 of Yanagisawa et al. 20090074353 [0006] and figure 28F of Nakaya et al. 20040037487.   Further, it would have been obvious to one skilled in the art to modify the process by repeating it to form multilevel devices where the photoresist is used as the core similar to this of figures 29A-29J and/or to perform the alignments discussed in Summitt et al. “Micro-optics fabrication by mask-based and maskless mixed lithography process towards 3D optical circuits”, Proc. SPIE 8974 89740C (6 pages) (03/2014).  See the mirror formed in the figures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        April 27, 2022